IN THE SUPREME COURT OF THE STATE OF DELAWARE

     KARL N. DISALVO, JR.,                            §
                                                      §   No. 146, 2017
            Defendant Below,                          §
            Appellant,                                §   Court Below—Superior Court
                                                      §   of the State of Delaware
            v.                                        §
                                                      §   C.A. No. S16C-11-020
     FINANCIAL PACIFIC LEASING,                       §
     INC.,                                            §
                                                      §
            Plaintiff Below,                          §
            Appellee.                                 §

                                 Submitted: September 15, 2017
                                 Decided: November 21, 2017

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                            ORDER

          This 21st day of November 2017, after careful consideration of the parties’

briefs and the record below, the judgment of the Superior Court is affirmed on the

basis of and for the reasons stated in its March 31, 2017 bench ruling and April 10,

2017 order. As the Superior Court recognized at the March 31, 2017 hearing: (i) the

defendant below-appellant, Karl N. DiSalvo, Jr., failed to answer the complaint and

his excuses did not justify that failure;1 (ii) DiSalvo obtained a loan for the purchase

of a Kenworth truck, but stopped making payments on the loan; (iii) the Vehicle



1
    DiSalvo does not address this ruling on appeal.
Identification Number in the financing documents matched the Vehicle

Identification Number for the truck in DiSalvo’s possession; and (iv) the plaintiff

below-appellee, Financial Pacific Leasing, Inc., was entitled to a writ of replevin for

the truck and entry of judgment in the amount of $65,108.66.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                        BY THE COURT:
                                        /s/ Leo E. Strine, Jr.
                                        Chief Justice




                                          2